DETAILED ACTION                                                                                                                                                                                                   Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof could be found which disclose or suggest, an outer woven layer and at least two symmetric elastic strips located inside the outer woven layer to cover the inner elastic band, wherein the outer woven layer is woven together with the at least two symmetric elastic strips to cover the inner elastic band, and the elastic protruding portion comprises large diameters and small diameters alternatively at positions corresponding to the large diameter sections and the small diameter sections of the main body; and wherein the two elastic protruding portions on the at least two elastic strips are arranged symmetrically.
The closest prior art of record appears to be Abasta-Douglas (US 6182672 B1) and Kuglen et al (US 20130014351 A1). However, the examiner agrees with the applicant arguments and remarks made in an amendment on 05-19-2021 (See pages 3-4) regarding the new amended claim 1, which specifies at least the two symmetric elastic strips are located inside the outer woven layer to cover the inner elastic band, and that the elastic protruding portion comprises large diameters and small diameters alternatively at positions corresponding to the large diameter sections and 
The claims have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest an outer woven layer and at least two symmetric elastic strips located inside the outer woven layer to cover the inner elastic band, wherein the outer woven layer is woven together with the at least two symmetric elastic strips to cover the inner elastic band, and the elastic protruding portion comprises large diameters and small diameters alternatively at positions corresponding to the large diameter sections and the small diameter sections of the main body; and wherein the two elastic protruding portions on the at least two elastic strips are arranged symmetrically.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772